BISTLINE, Justice,
dissenting.
Idaho Code § 63-105K does exempt from taxation, as the majority so states at 119 Idaho at 129, 804 P.2d at 302 (1990), those hospitals and refuge homes operated and controlled by any religious or benevolent corporation or society from which no profit is gained by reason of their operation.
Justice Boyle’s scholarly opinion demonstrates an exhaustive research of applicable law — all of which notably has been generated in Idaho. That in itself also reflects favorably on the prior case precedent which is cited in the opinion, and in turn shows respect for those prior opinions and the members of earlier courts who were participants.
The opinion for the court which Justice Boyle has presented seemingly relies most heavily on an opinion authored by Justice Huntley, namely Canyon County v. Sunny Ridge Manor, Inc., 106 Idaho 98, 675 P.2d 813 (1984). There, although my vote was with the four member majority, and we were reversing Judge Doolittle’s decision while here we are affirming Judge Bengtson’s decision, I deemed it in order to state views personal to me, and which now six years later, seem to be applicable. At that time I wrote:
Having concurred, I write only to state what I believe I am agreeing to. First of all, it is noted that we are ruling as a matter of law. The discussion which ensues in the Court’s opinion then discusses in some detail the facts of this case. From this I conclude that our holding today is that although a retirement center can qualify for tax exemption, in this case, under these facts, an exemption is not quite justified.
The case is a close one, and in my view could have gone either way, especially where we are required to say, but do not, that the trial judge was clearly in error.
The concept here is not only intended to be charitable, but cannot be other than in the best interests of all the people of Idaho. Each passing decade has increased the need for reasonable and adequate housing for those who- every ten years age ten or more years, and, who except for this type of planning, will exhaust their resources to the point that the state often becomes required to help out. I hope that qualification for nursing home admission is not seen as the touchstone of our decision, and that this type of commendable private endeavor is not to any extent discouraged.
106 Idaho at 103-04, 675 P.2d at 818-19 (footnote omitted).
Six years passage of time, during which Idaho citizens numbering in the thousands have aged six years or more, reaffirms my firm persuasion that this type of commendable private endeavor should not to any extent be discouraged. To that may be added that it should be encouraged.
As Justice Boyle points out, “The appellant presents a persuasive factual scenario concerning the charitable nature of the Good Samaritan Village.” 119 Idaho at 128, 804 P.2d at 301 (1990). That is a good assessment, and this member of the court is persuaded.
There is little to be accomplished by saying more — but time does allow me to express a concern to the rationale which the *135court’s opinion applies to hospitals and tax exemptions:
The district court held that the nursing home did qualify for an exemption based upon the provisions of I.C. § 63-105K as a hospital. The Society argues that because the independent living units are a part of ‘continuum of care’ provided elderly persons in both the nursing home and the independent living units that this portion of the facility qualifies under the hospital exemption for tax exempt status.
In Bistline v. Bassett, 47 Idaho 66, 272 P. 696 (1928), we defined a hospital to be an ‘institution for the reception and care of the sick, wounded, infirm or aged persons; generally incorporated, and then of the class of corporations called “eleemosynary” or “charitable.” ’ Id. at 47 Idaho 71, 272 P. at 698 (quoting Bouvier’s Law Dictionary, p. 1459; Black’s Law Dictionary, p. 580) (emphasis added).
119 Idaho at 129, 804 P.2d at 302 (1990).
Being now reacquainted with the Bassett case, from which the court borrows its definition of a hospital, I respectfully submit that that ancient definition be relegated to the scrap heap in favor of this statutory definition:
(7) ‘Hospital’ means a place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment or care for not less than twenty-four (24) hours in any week of two (2) or more non-related individuals suffering from illness, disease, injury, deformity, or requiring care because of old age, or a place devoted primarily to providing for not less than twenty-four (24) hours in any week of obstetrical or other medical or nursing care for two (2) or more non-related individuals. The term ‘hospital’ includes public health care centers in general, tuberculosis, mental chronic disease and other types of hospitals, and related facilities, such as laboratories, out-patient departments, hospital affiliated nursing homes, nurses’ homes and training facilities, and central service facilities operated in connection with hospitals.
I.C. § 41-3702(7).
No opinion is ventured as to how that definition might affect the exemption issue, but at the least it would be a sixty-two year update, and being a product of the legislature, it would seem to preempt the field insofar as understanding what may be regarded as a hospital in making the decision as to a claimed exemption from taxation.
No matter what definition is used, there is in my view no sound basis for holding eighty year old (and even older residents) requiring care and supervision, together with housing, do not fit within the definition of a hospital or facility (terminology is but a game of little import); truly they are the aged and infirm. The question which keeps surfacing in such matters is this: Were the Good Samaritan Society not providing these accommodations and facilities in Moscow, Idaho, just how, then, would that void be filled?